DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 2, 2021.
Applicant’s election without traverse of Group I in the reply filed on September 2, 2021 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transmission mechanism drives” recited in claim 1, “driving mechanism” recited in claim 2 and “elastic reset mechanism” recited in claim 10 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “mechanism” that is coupled with functional language “drive”, “driving”, and “reset” respectively without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In light of specification, paragraph [0048], the corresponding structure regarding the limitation “transmission mechanism” is described as a guiding surface.
In light of specification, paragraph [0049], the corresponding structure regarding the limitation “driving mechanism” is described as an impeller.
In light of specification and drawings, the corresponding structure regarding the limitation “elastic reset mechanism” is described as a reset spring 324.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 6, and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crane et al. (US 5,833,138).
With regard to claim 1, Crane discloses a water outlet device (1), comprising: a water outlet portion (3), and a moving portion disposed in the water outlet portion (2/3), wherein: the water outlet portion comprises a body portion and a cover portion connected to the body portion, the cover portion comprises at least one first water outlet nozzle, the moving portion (71) is movable relative to the cover portion (Figs. 3-6), movement between the cover portion and the 
With regard to claim 2, Crane further discloses a driving mechanism, wherein: the movement of the moving portion further comprises a circulating movement, and the circulating movement comprises a circular movement or an oscillating movement of the at least one insertion portion around an axis of the at least one first water outlet nozzle (Col. 4 lines 43-54).
With regard to claim 4, Crane further discloses the cover portion (6) is rotatably connected to the body portion (3), the transmission mechanism (70) cooperates with the moving portion (71) and the body portion (2/3), and when the cover portion (6) rotates relative to the body portion: the transmission mechanism (70) drives the moving portion to move toward to the cover portion and away from the cover portion (Col. 4 lines 27-30).
With regard to claim 5, Crane further discloses the transmission mechanism (70) comprises a guiding surface (8) disposed on the water outlet portion (2/3) and at least one positioning rod (71) connected to the moving portion and moving in synchronization with the moving portion, an upper end of each of the at least one positioning rod is abuttable against the guiding surface (8), movement of the at least one positioning rod (71) is controllable through a relative rotation of the guiding surface and the at least one positioning rod, and movement of the moving portion is controllable (Col. 4 lines 43-54).

With regard to claim 8, Crane further discloses the cover portion comprises a water outlet cover (2/3), the at least one first water outlet nozzle (32) is disposed on the water outlet cover, the movement of the moving portion (71) toward the cover portion and away from the cover portion moves the moving portion toward and away from the water outlet cover, and a first elastic body (73) configured to reset the moving portion is: disposed between a lower end of the at least one positioning rod and the water outlet cover, or disposed between the moving portion and the water outlet cover  (Figs. 3-11).
With regard to claim 9, Crane further discloses a second elastic body (73) is disposed between the at least one positioning rod (71) and the body portion (2/3), or the second elastic body is disposed between the moving portion and the body portion.
With regard to claim 10, Crane further discloses an elastic reset mechanism (73) is disposed between the moving portion (71) and the water outlet portion (3).
With regard to claim 11, Crane further discloses the water outlet portion (2/3) comprises a water inlet passage (12) and at least two water dividing passages (20/21/22), each of the at least two water dividing passages is switched to be connected to the water inlet passage by rotating the cover portion relative to the body portion (Col. 3 lines 29-43), the cover portion further comprises other water outlet nozzles (30/31/32), a first one of the at least two water dividing passages (20/21/22) is connected to the at least one first water outlet nozzle, and others of the at least two water dividing passages are connected to the other water outlet nozzles (Fig. 7).
With regard to claim 12, Crane further discloses the at least two water dividing passages (20/21/22) at least comprise a first water dividing passage and a second water dividing passage. each of the other water outlet nozzles (30/31/32) at least comprises at least one second water outlet nozzle. the cover portion is rotatable between at least a first position. a 
With regard to claim 13, Crane further discloses the water outlet portion (2/3) comprises a switching mechanism (2), the water inlet passage comprises a water inlet port (12) located in the body portion, each of the at least two water dividing passages (20/21/23) comprises a water dividing port configured to follow a rotation of the cover portion (6), the switching mechanism (2) comprises the water inlet port and the water dividing port, and the water dividing port is configured to be connected to the water inlet port by rotating the cover portion (6 Col. 3 lines 29-43).


Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752